Citation Nr: 1628771	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-37 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a heart disability, to include as secondary to hypertension.

3.  Entitlement to a rating in excess of 50 percent for major depressive disorder.

4.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and R. M.
ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to January 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The issues of entitlement to service connection for hypertension and a heart disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  For the entire appeals period, the Veteran's major depressive disorder has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity.

2.  Throughout the appeals period, the Veteran's hearing loss has been manifested by no worse than a Level I hearing impairment in both ears.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for major depressive disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated February 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the march 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  The rating of a service-connected disability requires a review of the entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015). 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined.  38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.   Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board has reviewed the service medical records and all other evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2(2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, and the entire history of the disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Major Depressive Disorder

The Veteran asserts that currently diagnosed major depressive disorder (MDD) is worse than that represented by the currently assigned 50 percent rating.  The Veteran has been provided a VA psychiatric examination for the claim that assessed the nature and severity of his current condition.  A review of the results from that examination, along with the hearing testimony, and other relevant medical evidence of records, shows that the Veteran's MDD manifests with symptoms productive of no more than occupational and social impairment with reduced reliability and productivity.  Therefore, the Veteran's MDD does not warrant a higher rating, and the Veteran's claim for increased rating must be denied. 

Diagnostic Code 9411 is used to rate MDD and applies the General Rating Formula for Mental Disorders.  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2015). The regulation has been changed to use the current version, DSM-5.  However, that change does not apply to this claim, which was pending at the time of the change.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. This case involves assignment of GAF scores and those assignments are relevant to the Veteran's level of impairment due to his MDD.

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61 to 70 indicates some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41 to 50 indicates there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.

The Board observes that to assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The listed symptoms are examples and the relevant inquiry is the level of occupational and social impairment caused by the symptoms exhibited by the Veteran.  Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV).

The Veteran was provided two VA psychiatric examinations during the appeals period in June 2008 and October 2013, to assess the nature and severity of service-connected MDD.  In a June 2008 examination, the Veteran was given an Axis I diagnosis of MDD.  During the examination the Veteran noted symptoms such as depressed and irritable mood, diminished interested and pleasure in activities, low self-esteem, sleep disturbance, and problems with concentration.  On examination, the VA examiner noted that the Veteran was neatly groomed and clean, and was attentive, orientated, with normal thought process, and judgment.  However, the Veteran was in an irritable mood.  The examiner noted no evidence of hallucinations, suicidal or homicidal ideations, or episodes of violence.  Overall, the examiner assigned a GAF score of 55 for MDD. 

However, in the examination report, the VA examiner noted suspicion of malingering by the Veteran when identifying and assessing the severity of the psychiatric symptoms.  The examiner also noted that the Veteran's Brief Symptoms Inventory screening, based on the Veteran's responses, identified the Veteran's condition in the 99th percentile for psychiatric patients.  However, the examiner noted that the Veteran's symptoms validity score was extremely high and well above the normal cutoff for such a score.  As a result, the examiner noted the possibility of symptom feigning and exaggerated response with regard to the severity of the condition.  Considering the possibility of malingering, the examiner nonetheless concluded that the Veteran's actual symptoms of depressed mood and sleep impairment would likely cause occupational decreases in work efficiency and intermittent periods of inability to perform occupational tasks, such as problems concentrating and finishing work efficiently. 

In an October 2013 VA psychiatric examination, the examiner again provided an Axis I diagnosis of MDD, with a GAF score of 55.  The examiner noted that the Veteran's condition manifested in both depressed mood and anxiety, with feeling of fault, loss of confidence, irritability, and difficulty in concentration.  The examiner also noted sleep disturbance, but noted that the Veteran also had sleep apnea.  During the examination, the Veteran noted a good relationship with his son and also having female friends, both of whom helped him with some daily tasks such as shopping.  The Veteran denied any suicidal ideations, and was noted to be in a guarded mood the day of the examination. 

In addition to the interview and examination, the examiner also conducted a review of the Veteran's medical history and claims file.  The examiner noted that while the Veteran's treatment records identify a diagnosis of posttraumatic stress disorder (PTSD), those symptoms were not present during the day of the examination, and that a diagnosis of PTSD was not proper.  After considering all of the Veteran's symptoms and condition, the VA examiner ultimately concluded that the Veteran's diagnosed MDD was productive of occupational and social impairment with reduced reliability and productivity.  

The Board has reviewed the available medical evidence of record with regard to the Veteran's continued treatment of the psychiatric disability.  While the Board acknowledges that during those evaluations or treatment sessions, the Veteran has been provided with diagnoses of PTSD and MDD, a close review of the symptoms and impairments identified in the records remains comparable to those identified in the VA examinations. 

As an example, in a December 2012 mental health progress note, the VA social worker diagnosed the Veteran with PTSD and MDD, and provided a GAF score of 60.  The social worker noted that the Veteran was well groomed and casually dressed, he was noted to be oriented and alert, with regular speech and normal insight, judgment, and thought process.  The Veteran was noted to have had no suicidal or homicidal ideations, and an ability to maintain both familial and social relationships.  Overall the Veteran was noted to understand the instructions with regards to his medication and instructions for the suicide hotline, if necessary. 
A review of the remaining VA treatment records similarly demonstrates consistent array of symptoms that mimic those identified in the December 2012 evaluation, or those VA psychiatric examinations in June 2008 and October 2013.  The record also shows that the Veteran's GAF score for MDD have generally been maintained on or around 55.  A Mental Hearth Note dated February 2011 shows a GAF Score of 55.  A November 2010 record shows a GAF Score of  55.  A May 2010 record shows a GAF Score of 53.  A January 2008 record shows a GAF Score of 53.  The Board notes that a GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).

According to the General Rating Formula for Mental disorder, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Here, the Board finds that in considering all of the VA examinations and VA medical records, that the service-connected MDD has not risen to the level which warrants a higher 70 percent rating.  The Board notes that the Veteran's GAF scores of 53 to 55, denote moderate symptoms affecting social and occupational functioning.  There has been no evidence that the Veteran has any deficiency in judgment or thinking.  In fact, most of the Veteran's psychiatric evaluations have explicitly noted normal thought process and judgment, to include both VA examinations.  Additionally, the Board notes that the Veteran has not been shown to have deficiencies in family relationship or maintaining effective relationships.  While the Veteran is divorced, he maintains a good relationship with his son and daughter-in-law, and has people he calls friends who help him with daily activities.  

Furthermore, the Veteran has always denied any suicidal or homicidal ideations.  A review of the VA medical records and VA psychiatric examinations shows no obsessional rituals, irregular speech, panic attacks, impaired impulse control, or disorientation.  The Veteran has always been explicitly noted to be appropriately groomed and dressed, alert, and oriented, with normal speech and adequate personal hygiene.  While the Veteran's condition does manifest with depressed or irritable mood, at no instance, of record, throughout the appeals period, has the Veteran been noted to have impulse control issues.  

The Board additionally notes that both VA psychiatric examinations provided to the Veteran during the appeals period explicitly identified the Veteran's condition to only be productive of only occupational and social impairment with reduced reliability and productivity.  The Board notes that evaluation only amounts to the severity warranting a 50 percent rating under the proper Diagnostic Code.  Accordingly, the Board finds that a higher 70 percent rating is not warranted for the Veteran's service-connected MDD. 

Therefore, the Board finds that the preponderance of the evidence remains against the finding that the Veteran's condition is productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and a rating in excess of 50 percent is not warranted. Therefore, the claim for an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss 

The Veteran asserts that currently diagnosed hearing loss is far worse than that represented by the 0 percent rating.  The Veteran has been provided several VA audiological examinations for the claim throughout the appeals period to assess the nature and severity of the hearing loss.  A review of the results of those examinations, and other relevant evidence, to include lay statements and VA medical records, show that the Veteran's hearing loss, at worst, does not meet the criteria for a compensable rating.  Therefore, the Veteran's claim for a compensable rating for hearing loss must be denied.

In rating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings of bilateral hearing loss range from 0 percent to 100 percent based on impairment of hearing acuity.  To rate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII (2015).  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a) (2015).

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based upon a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns), which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (2015).

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2015).

Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  The percentage rating is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) (2015).

The Board finds that a review of all the VA audiological examinations and treatment records shows that pure-tone threshold results from the Veteran's most recent October 2013 audiological examination to represent the most severe assessment of the Veteran's hearing acuity.  

At the October 2013 audiological examination, the pure-tone thresholds, in decibels, were:

Hertz
1000
2000
3000
4000
Average 
Right
25
35
45
40
36
Left
30
30
40
35
34

The average pure-tone threshold decibel loss was 36 in the right ear and 34 in the left ear.  Speech audiometry (Maryland CNC) was assessed at 94 percent for both ears. 

Applying the findings of the October 2013 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable rating for hearing loss have not been met.  Applying the result of the Veteran's hearing acuity to 38 C.F.R. § 4.85, Table VI, the right ear hearing acuity was manifested by a level I impairment, and the left ear was manifested by a hearing acuity also of no more than a level I impairment.  Applying those findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 0 percent rating for hearing loss. 

The results found during that examination represent the greatest degree of severity for the Veteran's hearing acuity during the entire appeals period.  However, the results from the examination remain below the criteria required for a compensable rating.  38 C.F.R. §§ 4.85. Table VII (2015).  Therefore, a rating greater than 0 percent remains not warranted.  38 C.F.R. § 4.85(f) (2015).  The Board finds that the probative evidence of record, to include any other examinations or VA medical records, does not show a more severe hearing loss disability than is currently contemplated by the 0 percent rating. 

The Board has considered the Veteran's statements regarding the severity of hearing loss.  The Board acknowledges that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of a disability or symptoms of a disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, the clinical findings reported on examination are more probative than the Veteran's statements as he is not shown to have the requisite education, experience, and training to determine the severity level of service-connected hearing loss as it applies to the rating schedule.  Smith v. Derwinski, 1 Vet. App. 235 (1991).  The Board finds the VA examinations or record are more probative in establishing the specific level of hearing loss in light of the rating schedule, which is determined by objective levels of hearing acuity.  Therefore, considering the Veteran's subjective report, and weighing the probative medical evidence, the Board finds that the preponderance of the relevant evidence remains against the claim.

The Board acknowledges the VA's obligations of resolving reasonable doubt in favor of the Veteran.  However, the Board notes that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are made.  There is no doubt as to the proper rating to assign, and thus not doubt to resolve in favor of the claimant.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 4.85, Tables VI, VIA, VII, Diagnostic Code 6100 (2015).  The RO and the Board are bound by applicable laws and regulations promulgated by the VA.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2015).  Consideration of factors wholly outside the schedular rating criteria would constitute error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt shall be resolved in favor of the claimant.  However, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for bilateral hearing loss and that claim must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to referral for consideration of the assignment of an extraschedular rating.  Ordinarily, the VA Ratings Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 92015).  An exceptional case includes such factors as marked interference with employment or frequent periods of hospitalization so as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225 (1993).

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet App 111 (2008). 

The evidence does not show that the Veteran's disability picture is so exceptional as to not be contemplated by the Rating Schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned ratings under Diagnostic Codes 6100 for rating hearing loss and 9434 for rating major depressive disorder contemplate his level of symptomatology for each of his claimed service-connected disabilities.  

With regard to the Veteran's hearing loss, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Here, the Veteran has provided very little additional complaints with regards to his hearing, other than that it is getting worse.  However, the Board finds that the Veteran's hearing difficulties are adequately contemplated by the rating schedule, as these symptoms are encompassed within the speech discrimination component of the hearing loss rating.  As the Veteran's difficulty hearing is contemplated by the schedular criteria, the disability is not exceptional.  Therefore, referral for extraschedular consideration is not warranted.

With Regards to MDD, the Board also finds that the identified symptoms of the Veteran's psychiatric condition have been adequately contemplated by the diagnostic criteria, with not outstanding unaccounted symptoms.  Therefore, referral for extraschedular consideration is not warranted. 

However, even if the available schedular rating for the disability were inadequate, the Veteran does not exhibit other related factors frequent hospitalization for the hearing loss disability.  There is also no persuasive evidence in the record to indicate that these service-connected disabilities cause any impairment with employment beyond that which is already contemplated in the assigned schedular rating that rises to the level of marked interference.

A Veteran may be entitled to referral for consideration of an extraschedular rating based on multiple disabilities, the combined effect of which is exceptional and not compensated by schedular rating.  Referral is to be considered based upon either a single service-connected disability or upon the combined effect of multiple service-connected disabilities when the collective impact or compounding negative effects of the service-connected disabilities, when that presents disability not adequately compensated by the schedular ratings for the service-connected disabilities.  38 C.F.R. § 3.321(b) (2015); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  The Board finds none.  Therefore, referral for consideration of an extraschedular rating is not warranted.

Finally, the Board finds that a request for a total disability rating based on individual unemployability due to service-connected disability has not been raised by the Veteran or the record.


ORDER

Entitlement to an increased rating in excess of 50 percent for MDD is denied. 

Entitlement to a compensable rating for bilateral hearing loss is denied. 

REMAND

The Board finds that additional development is required for the claims of service connection for hypertension and a heart condition.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

The Board finds that the opinions provided by the VA examiner in October 2013, to assess the nature and etiology of the claimed hypertension and heart disability, are incomplete for adjudication on the merits.  In an excessively brief opinion, the examiner concluded that it was less likely than not that either the heart disability or hypertension was related to the Veteran's service, or that the heart disability was secondary to hypertension.  The examiner specifically noted that there was no correlation between hypertension and heart disease.  However, the Board notes that the examiner did not provide a rationale regarding any direct etiology or causation to active service to support the finding that neither condition was related to service.  A review of the service medical records show evidence of elevated blood pressure levels taken during service, and evidence of shallow breath, and chest pains.  Therefore, the lack of an explanation or rationale, in the face of evidence of an in-service occurrence makes those opinions incomplete.  Therefore, further examination must be obtained for the VA to fulfill its duty to assist the Veteran.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board notes that the VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the rating of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, if VA provide an examination, that examination must be adequate.  When the medical evidence is incomplete, as it is here, VA must supplement the record by seeking an opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records that are not already of record.  Any negative responses should be associated with the claims file.  

2.  Then, schedule the Veteran for a VA examination with a medical doctor regarding the etiology of hypertension and a heart disability.  The examiner must review the claim file and should note that review in the report.  Any testing deemed necessary should be performed.  A complete rationale for any opinion expressed should be included in the examination report.  The examiner should provide a complete rationale for any opinions offered.  The examiner should provide the following information:  

(a)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that hypertension is related to service, to include occurrences of elevated blood pressure, chest pains, and shallow breathe during and directly after service.  The examiner must discuss both the service medical records, and discuss the Veteran's lay statements regarding elevated blood pressure during or since service. 

(b)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any heart disability is related to service, to include any occurrences of chest pains during or directly after service.

(c)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any heart disability was caused by hypertension.

(d)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that a heart disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by hypertension.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


